Citation Nr: 1308785	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Whether the recoupment of the remainder of $30,000.00 from separation pay is proper. 


[The issue of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is the subject of a separate decision.]

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran submitted a notice of disagreement in April 2009, and a statement of the case was issued in August 2010.  The Veteran perfected his appeal in September 2010.

In March 2011, the Veteran presented testimony at a hearing before a Decision Review Officer.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran received separation pay in the amount of $30,000.00 upon his separation from service in October 1982.  

2.  In March 1983, the Veteran was informed of his award of service connection for hiatal hernia, skin condition, and kidney stones and that he had received a combined rating of 10 percent for these disabilities, effective November 1, 1982.  

3.  In September 1985, VA informed the Veteran that he was incorrectly authorized VA compensation from December 1, 1982 and that current law provides that payments will not be made until an amount equal to the severance pay he had received has been recouped.  It informed the Veteran it would begin to withhold compensation benefits, effective September 1, 1985.  

4.  In May 1989, the Veteran failed to appear for a scheduled VA examination in connection with VA's determination of whether the service-connected disabilities had remained static.

5.  In June 1989, VA informed the Veteran of his failure to report for the examination and because it needed the results of the examination to determine his entitlement to continued benefits, it was proposing to stop his benefits as of September 1, 1989.  It informed the Veteran that he could contact VA to express a willingness to report for an examination.  No response was received.

6.  In September 1989, following the Veteran's failure to report for a scheduled VA examination, the RO discontinued paying the Veteran compensation benefits.

7.  In April 1990, VA sent a letter to the Veteran's last known address informing him that his compensation benefits had been stopped, effective September 1, 1989, and informed him of his appeal rights.  

8.  The Veteran next filed a claim for compensation benefits in October 2007, and effective November 1, 2007, VA reinstated payment for the compensation benefits for hiatal hernia (and awarded additional compensation benefits for other disabilities).


CONCLUSION OF LAW

The recoupment of the remainder of the Veteran's separation pay by withholding his VA disability compensation benefits is mandated by governing law, and is proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2012); 38 C.F.R. § 3.700 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  In the present case, the Board finds the RO has properly developed this claim, as it has explained to the Veteran why VA still needs to recoup the separation pay.  The Veteran is not contesting whether the separation pay must be recouped but rather why it had not already been recouped by the time he submitted his October 2007 claim for compensation benefits.  In the August 2010 statement of the case, the RO laid out the relevant facts, which informed the Veteran of the reasons for the determination that the remainder of separation pay must be recouped.  It also provided the Veteran with the relevant statute and VA regulations pertinent to the claim.  Based on the Veteran's arguments and testimony at the March 2011 Decision Review Officer hearing, it is clear that he has an understanding of why his compensation benefits had been stopped back in 1989, which explains why his separation pay had not been recouped.  At this point, there is not duty to assist as the relevant evidence is in the claims file.  Thus, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim.

II.  Recoupment

Applicable law mandates that a member who has received separation pay under 10 U.S.C.A. § 1174, or severance pay or re-adjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of receipt of such separation pay, severance pay, or re-adjustment pay, of any disability compensation to which he is entitled under the law administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and re-adjustment pay received.  10 U.S.C.A. § 1174(h)(2). 

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5), which states that, "Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  

By way of history, the Veteran was awarded $30,000.00 in separation pay upon service discharge in October 1982.  The Board notes that the DD Form 214 shows that such amount was "severance pay."  In a document in the claims file, an RO employee noted that the DD Form 214 showed severance pay but that the Beneficiary Identification and Records Locator Subsystem (BIRLS) showed it was separation pay.  In an August 2010 VA Memorandum, a military records specialist determined that the $30,000.00 payment at separation was "separation pay" based upon the reasons that the Veteran was separated from service.  This is consistent with the Veteran's characterization of the pay he received at service discharge.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in October 2007, at Section VII, item # 21f.

The Board notes that such mischaracterization did not and does not prejudice the Veteran, as the law is the same for both severance pay and separation pay in that both require recoupment.  Compare 38 C.F.R. § 3.700(a)(5) with § 3.700(a)(3).

The Veteran filed for VA compensation benefits in November 1982 and was awarded service connection for hiatal hernia with esophageal reflux and functional bowel syndrome (10 percent disabling), erythema multiforme by history, in remission (0 percent disabling) and history of right renal stone (0 percent disabling).  The combined rating was 10 percent.  The Veteran was notified of the award in March 1983.

The RO requested VA examinations to determine the severity of the service-connected disabilities in 1985 and 1987, and continued the combined 10 percent rating in May 1985 and May 1987 decisions following the examinations.  

In a September 1985 letter, VA informed the Veteran that he had been incorrectly authorized VA compensation from December 1, 1982, noting that the current law provided that payments will not be made until an amount equal to the severance pay he had received had been recouped ($30,000.00).  It stated that because the mistake was VA's, it would begin to withhold benefits effective September 1, 1985.  It added, "When an amount equal to your severance pay has been recouped, your payments will begin automatically."

In 1985, the Veteran's address was in Fayetteville, North Carolina.  When the Veteran underwent the VA examination in 1987, he showed a different address on the VA Form 21-2545, Report of Medical Examination for Disability Evaluation, he completed at that time.  This address was in Hope Mills, North Carolina.

In March 1989, VA requested that an examination be scheduled.  On a March 1989 VA Form 21-2507a, Request for Physical Examination, it shows a pre-printed address for the Veteran with the former Fayetteville address.  It also shows that the pre-printed address is crossed out and the Hope Mills address as written in.   The document indicates that a VA examination had been scheduled for May 1989.  In June 1989, VA was informed that the Veteran failed to report to the examination.  In a June 1989 VA Form 21-6789, Deferred or Confirmed Rating Decision, the RO noted the Veteran had no static disabilities or protected rating.  

In a June 1989 letter to the Veteran, VA informed the Veteran of his failure to report for the May 17, 1989, examination and that it had scheduled the examination to determine if his condition had improved or worsened.  It noted that because it needed the results of the examination to determine his continued entitlement to benefits, it was proposing to stop his disability payments no earlier than September 1, 1989.  It enclosed a VA Form 21-4138, Statement in Support of Claim, and told the Veteran that if he was ready to report for the examination, he could use this document to indicate his willingness to report.  It asked the Veteran to respond as soon as possible so that his benefits would not be stopped.  VA told the Veteran that he could request a hearing and informed him of his representation options.  This letter was sent to the Veteran's address in Hope Mills, North Carolina, and was not returned as undeliverable.  

In April 1990, VA wrote to the Veteran and noted the June 1989 letter.  It stated that since it had not heard from the Veteran, VA had stopped his payments, effective September 1, 1989.  That letter was sent to the Veteran's address in Hope Mills, North Carolina.  It was returned to VA as undeliverable with a note that it was unable to forward the mail because there was "no forward order on file."  

In October 2007, the Veteran submitted a VA Form 21-526, which showed an address in Missouri.  He was seeking increased ratings for service-connected disabilities and service connection for other disabilities.  In a January 2009 rating decision, the RO awarded service connection for posttraumatic stress disorder (30 percent), tinnitus (10 percent) and continued the 10 percent rating for hiatal hernia with esophageal reflux and functional bowel syndrome.  It deferred consideration of other compensation claims pending additional development.  In the January 2009 notification letter, VA informed the Veteran that it would be withholding benefits.  Specifically, it wrote the following:

We Have Withheld Benefits

The military paid you separation pay in the amount of $30,000.00.  We ha[d] previously recouped $3,351.00, therefore your remaining balance of recovery is $26,649.00.  For separation pay received after September 30, 1996, VA will withhold the amount the military paid you minus the amount of Federal income tax withheld.  If you are in receipt of separation pay received before October 1, 1996, VA will withhold all the amount the military paid you.  After this amount is paid back, you'll start receiving your full VA compensation.

See letter on page 2 (bold and italics in original).

In an April 2009 statement, the Veteran alleged that VA had not informed him during all these years that his benefits had been discontinued.  He stated that he "lived continuously at the same location (1982-2007)" and thus there was no reason that he would not have received a letter from VA concerning this issue.  The Veteran also stated that he never missed an appointment from the VA Medical Center.  He argued that he assumed that for all these years, VA was recouping the separation pay.  

At a March 2011 hearing, the Veteran testified that he had received notice in 1985 that the $30,000 had to be recouped.  He noted he had appeared for a VA examination at that time.  The Veteran also stated he appeared for a VA examination in 1987 and that he lived in Hope Mills at that time.  He acknowledged having received a rating decision in 1987.  The Veteran testified he was never notified of the VA examination scheduled in 1989, nor was he notified he had failed to appear for the examination.  He stated he believed that VA was still recouping his separation pay for all these years.  

The Board has carefully reviewed the evidence of records and finds that, as a matter of law, the remainder of the separation pay must be recouped.  There is no dispute that the Veteran received $30,000.00 in separation pay.  Where the dispute lies is with the Veteran alleging that he did not receive notice of the following: (1) a VA examination scheduled in May 1989; (2) failing to report for the 1989 VA examination; and (3) VA stopping his compensation benefits in 1989.  The Veteran's allegation is that VA improperly stopped paying his compensation benefits in 1989 because it never provided him with notice of its actions.  The Board disagrees and finds that back in 1989, the RO followed proper procedures.

Back in 1989, the provisions of 38 C.F.R. § 3.655, entitled "Failure to report for Department of Veterans Affairs examination," provided that when a veteran without adequate reason failed to report for a VA examination requested for compensation purposes, the award to the veteran would be discontinued.  Id. at (a).  The evidence shows that the VA Medical Center informed the RO that the Veteran failed to appear for the scheduled VA examination.  As noted above, the form used to request a physical examination in 1989 shows the Veteran's address in Fayetteville, which one could argue that the notice was sent to the wrong address.  However, it also shows the Fayetteville address was crossed out with the correct address in Hope Mills written in.  However, even if the notice to appear for the VA examination was sent to the wrong address, the June 1989 letter informing the Veteran of his failure to report for the VA examination was sent to the correct address in Hope Mills.  The Veteran was given an opportunity to inform VA of his willingness to report for an examination.  While the Veteran claims that he did not receive the June 1989 letter, under the presumption of regularity, he is presumed to have received that notice, as it was sent to his address of record and it was not returned as undeliverable.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Based upon this presumption, the Board finds as fact that the Veteran received the June 1989 letter that informed him he had failed to report for an examination and that he could inform VA that he would appear for an examination or have his benefits stopped as of September 1, 1989.

In the June 1989 letter, VA asked the Veteran to submit a VA Form 21-4138 to indicate his willingness to report for the VA examination.  The Veteran did not respond to the letter, and thus under the provisions of 38 C.F.R. § 3.158, his claim was deemed abandoned.  Back in 1989 and 1990, the provisions of 38 C.F.R. § 3.158(a) stated that where evidence requested for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  "After the expiration of [one] year, further action will not be taken unless a new claim is received."  Id.  Thus, since no response was received by the Veteran as of June 1990, his claim was deemed abandoned.

On this note, the Board is aware that the April 1990 letter that informed the Veteran that his payments had been stopped as of September 1, 1989, was returned as undeliverable, and thus the Veteran did not receive the notice that his payments had been officially terminated.  The Board does not find that such impacts the conclusion that the RO properly stopped his compensation payments for three reasons.  One, there was no indication that the Veteran informed VA of the change in address.  Thus, the letter was properly sent to the Veteran's last known address.  Two, the June 1989 letter had essentially informed the Veteran that if he failed to express a willingness to report for a VA examination or failed to report to another scheduled VA examination, his benefits would be stopped as of September 1, 1989.  The Veteran is presumed to have received this notice.  Three, when a claim is abandoned, VA is not required to provide notice to the claimant.  Hurd v. West, 13 Vet. App. 449, 452 (2000) (38 C.F.R. § 3.158 "requires no further action by the [RO] until a new claim is received" and that "[o]nce a claim has been abandoned under 38 C.F.R. § 3.158, the Secretary need not advise a claimant of his appellate rights."); see also Morris v. Derwinski, 1 Vet. App. 260, 265 (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").  

For these reasons, the fact that the Veteran did not receive the April 1990 letter does not impact the RO's stopping of the compensation payments as of September 1, 1989.  Again, because the Veteran failed to report for a VA examination in May 1989, and because he did not respond to the RO within one year of the June 1989 letter, his compensation benefits were properly stopped.  See 38 C.F.R. §§ 3.158(a), 3.655(a).

The Board notes that the Veteran has stated he was being treated by the VA Medical Center during that time period and thus VA should have known his current address, as he had to provide his address every time he visited the Medical Center.  There is no question that the Veteran lived in Hope Mills in June 1989 at the address to which the letter was sent, and thus he is presumed to have received the June 1989 letter.  Thus, as stated above, even if the notice of the May 1989 examination was sent to the wrong address, the June 1989 letter was sent to the correct address and the Veteran could have then presented evidence as to why he did not appear for the examination and express a willingness to report for an examination.  Thus, any error in the notice of the examination is deemed harmless.

In an April 2009 statement, the Veteran had alleged he lived at the same place from 1982 to 2007.  That statement was shown to be incorrect, as he admitted at the March 2011 Decision Review Officer hearing that he sold his house in Fayetteville and while he was waiting to have a house built, he moved to another location because his family size had gotten bigger.  See transcript on pages 6-7.

In sum, the RO properly stopped the Veteran's compensation payments as of September 1, 1989, and because there remained a balance of $26,649.00 from separation pay at the time the Veteran submitted additional compensation claims in 2007, such balance must be recouped.  The Board must follow the mandates of the law, as enacted by Congress and implemented by VA regulation.  The provisions of 38 C.F.R. § 3.700(a)(5) require the recoupment of the amount of separation pay from payments of VA disability compensation benefits that are awarded after September 15, 1981.  Accordingly, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).


ORDER

Recoupment of the remainder of $30,000.00 separation pay is proper.  The appeal is denied. 



___________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


